Citation Nr: 1108773	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  04-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent for adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2009.  

3.  Entitlement to an effective date earlier than September 1, 2009, for service connection for chronic lumbosacral strain.

4.  Entitlement to an effective date earlier than September 1, 2009, for service connection for fibromyalgia with sleep disturbance.

5.  Entitlement to an effective date earlier than September 1, 2009, for service connection for degenerative disc disease cervical spine.

6.  Entitlement to an effective date earlier than September 1, 2009, for service connection for chronic right shoulder strain.
7.  Entitlement to an effective date earlier than September 1, 2009, for service connection for chronic left shoulder strain.

8.  Entitlement to an effective date earlier than September 1, 2009, for service connection for right upper extremity neuritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, (RO) which continued a 50 percent evaluation for the Veteran's service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and denied a TDIU.

The Veteran testified at a travel Board hearing in August 2005; the hearing transcript has been associated with the claims file.
In a July 2007 decision, the Board affirmed the RO's denial of the benefits sought on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In April 2009, the Court vacated that Board's decision and remanded the case to the Board for readjudication in compliance with an April 2009 Joint Motion for Remand.  The case is once again before the Board for review.  The Joint Motion provided that a remand was required based on the Board's failure to provide the Veteran with a contemporaneous psychiatric examination which adequately addressed the current state of her psychiatric disability.  The Veteran's claim for a TDIU was noted to be inextricably intertwined with her service-connected psychiatric disorder.  The Joint Motion provided that the TDIU claim should be reevaluated upon resolution of the Veteran's increased rating claim.  As such the Board remanded the above stated issues in April 2010 for further evidentiary development.  

The Board notes that in a December 2010 rating decision, the Veteran was granted a TDIU, effective from September 1, 2009.  This was not a complete grant of the benefit sought on appeal as the Veteran originally claimed entitlement to a TDIU in September 2001.  A TDIU was granted following the March 2010 grant of service connection for chronic lumbosacral strain, rated as 40 percent disabling; fibromyalgia with sleep disturbance, rated as 40 percent disabling; degenerative disc disease of the cervical spine, rated as 30 percent disabling; chronic right shoulder strain, rated as 20 percent disabling; chronic left shoulder strain, rated as 20 percent disabling; and right upper extremity neuritis, rated as 10 percent disabling.  Each of those claims was assigned an effective date of September 1, 2009.  The Board notes that the record on appeal contains a statement from the Veteran's spouse and signed by both the spouse and the Veteran received in December 2010.  It appears that the Veteran is disagreeing with the effective date assigned the above service-connected disabilities.  See March 2010 rating decision.  As such the Board notes that the issue of an earlier effective date for these claims will be addressed in the remand below and as the Veteran's claim for a TDIU prior to September 1, 2009, is inextricably intertwined with these claims for service connection, the Board finds that the issue of entitlement to a TDIU must be deferred.   

With regard to the issue of entitlement to an increased evaluation in excess of 50 percent for adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology, as will be further explained below, the previously requested development having been achieved, the issue is now ready for appellate review.

The issues of entitlement to an effective date earlier than September 1, 2009, for service connection for chronic lumbosacral strain, fibromyalgia with sleep disturbance, degenerative disc disease of the cervical spine, chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis, and entitlement to a TDIU prior to September 1, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology results in occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty in understanding complex commands; disturbances of motivation and mood; some impairment of short and long term memory; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.130, Diagnostic Code 9413 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claim the letter dated in October 2001 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The Board observes that the October 2001 letter was sent to the Veteran prior to the June 2002 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the October 2001 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the present appeal, VA did not provide the Veteran with notice of the type of specific evidence necessary to establish a disability rating or effective date prior to the initial rating decision.  Nevertheless, the absence of such notice is deemed harmless error in this case as it can be reasonably concluded that the Veteran had actual knowledge of the rating criteria.  Indeed, the Veteran has not asserted any lack of notice with respect such criteria.  Moreover, evidence identified as relevant to the Veteran's claim has been obtained and considered with respect to this appeal and the Veteran has had a meaningful opportunity to participate in the adjudication of her increased rating claim during the course of this appeal such that the essential fairness of the adjudication has not been compromised despite any absence of notice with respect to this element in the VCAA notice letters.     

The Board further notes that the RO provided the Veteran with a copy of the June 2002 rating decision, and she received the July 2007 Board decision, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  The case has since been readjudicated by the RO.  See, e.g., November 2010 supplemental statement of the case.  Thus, the Board finds that VA complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b) and Dingess, supra.  Id.  

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.  

VA examinations with respect to the issue on appeal were provided in November 2001 and May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  As noted below, the Board finds that the VA examinations are adequate, as they are predicated on a full reading of service and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Veteran is currently assigned a 50 percent disability rating for anxiety disorder, not otherwise specified under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).
A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF codes from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47. GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  Codes ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serous symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

The Board notes initially that the Veteran's current psychiatric diagnosis contains elements of physical disabilities.  Under 38 C.F.R. § 4.126(d), when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service- connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service- connected disability.  See 38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

With respect to the foregoing, the Board notes that the Veteran's psychiatric diagnosis contains a diagnosis of muscle tenderness of unclear etiology.  As such, a general medical VA examination was completed in November 2001 to address the Veteran's physical symptomatology.  The physical examination showed that the Veteran was slow-moving with a depressed affect.  She had limitation of motion in her cervical spine and complained of widespread tenderness of the muscles over the trapezius, throughout the paraspinous muscles of the back, the upper arms, and the forearm.  A neurological examination revealed that the Veteran's responses were slowed, but on point to interview questions.  Cranial nerve functions were grossly intact.  Deep tendon reflexes were brisk and symmetrical bilaterally.  The examiner noted that the Veteran appeared depressed.  The Veteran was assessed with diagnoses of depression; widespread muscular tenderness of unclear etiology.  The examiner further noted that he suspected a fibromyalgia-type disorder.  Finally the examiner noted that the Veteran suffered from a status post cervical fusion with limitation in range of motion of the cervical spine.  

The Board notes that during the course of this appeal the Veteran was granted service connection for fibromyalgia with sleep disturbance, rated as 40 percent disabling; chronic lumbosacral strain, rated as 40 percent disabling; degenerative disc disease, cervical spine, rated as 30 percent disabling; chronic bilateral shoulder strain, rated as 20 percent disabling on each side; and right upper extremity neuritis, rated as 10 percent disabling, and all effective from September 1, 2009.  As the Veteran's physical disabilities have been service connected and assigned separate ratings, the Board will not address the physical symptomatology associated with her adjustment disorder from September 1, 2009.  In this regard, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).  Further, prior to this date, the Board finds that the predominant disability picture as it concerns the service-connected disorder at issue and as demonstrated by the objective and contemporaneous evidence of record was associated with the psychiatric aspect of the Veteran's disability rather than the physical.  See, e.g., 38 C.F.R. §§ 4.20, 4.126(d) (2010); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2010) (providing a maximum 40 percent rating for fibromyalgia); see also November 2001 VA examination.  

The Board notes that the Veteran was initially afforded a VA psychiatric examination in October 2001.  During her October 2001 VA examination, the Veteran noted having episodes of depression and stated that she had anger because of the way she was treated while in the military.  She complained about memory problems, migraine headaches, and depression, and anxiety.  She reported that the severity of depression and anxiety varied over time.  She had early and middle insomnia.  She exhibited a fair appetite with good energy that was only sometimes decreased.  With regard to her interests, she noted that she liked to read and watch television, enjoyed music; and she described her nine-year-old son as the joy of her life.  The Veteran noted that at times she had suicidal ideas, but no suicidal intent.  The Veteran denied any homicidal intent.  

A mental status examination noted that the Veteran walked very slowly, and spoke very slowly in a low volume; she was often inaudible, but she could increase the volume and speed of speech when asked to do so.  The Veteran had no impairment of thought process or ability to communicate.  There were no delusions, hallucinations, or psychotic processes.  There was no inappropriate behavior.  The Veteran showed very good grooming and self care.  She was oriented in all spheres. Her fund of knowledge and knowledge of current events was good.  She noted no obsessive rituals.  Her responses were relevant and logical.  There was no evidence of impaired impulse control.  The Veteran had episodes of anxiety which generally occurred in the evening and lasted about two hours.  Upon review of the record, the examiner stated that psychological testing from the 1980s showed a diagnosis of passive aggressive personality disorder.  The examiner stated that diagnoses of adjustment disorder and personality disorder continued to describe her at the time of the October 2001 examination.  The Veteran was difficult to interview.  She dropped out of the Mental Hygiene Clinic three years prior to the October 2001 examination, but received an antidepressant from her primary care doctor.  The Veteran has exhibited a lifelong passive aggressive personality disorder.  The examiner stated that the Veteran was involved in what seemed like a relatively minor motor vehicle accident, but developed significant physical symptomatology.  She had surgery on her cervical spine a year prior and had a carpal tunnel release in the early 1990s.  The examiner stated that the Veteran showed that she had never adjusted to the pain or to the physical disability.  She remained phlegmatic and generally responded to the environment in a very minimal manner.  She was slow to respond and there was a tendency to blame others.  The examiner stated, nevertheless, that there is evidence that the Veteran was depressed.

The October 2001 VA examiner noted that the Veteran did have chronic pain and a decreased ability to function.  She had developed a depressed mood in response to pain and to the decreased ability to function.  She had not responded to psychiatric treatment or to psychiatric medications because of maladjustment to pain and the loss of her job, goals, and hopes.  She had evidence of being in the passive aggressive and the paranoid personality structure, and also that of blaming others.  The personality disorder, as noted above, has been lifelong and is not service connected, but is compounded by the problem with maladjustment and difficulty recovering from depression.  The examiner stated, therefore, that each mental disorder had been addressed separately with a separate GAF score.  The Veteran was assessed with Axis I adjustment disorder with mixed anxiety and depression, as well as Axis II mixed passive aggressive and paranoid personality disorder by psychological testing.  She was assigned a GAF score of 58 for adjustment disorder and 48 for the personality disorder, mixed type.

As noted above, the issue was remanded so that a new examination could be provided to determine the Veteran's current severity level with regard to her adjustment disorder.  In this regard the Veteran was afforded a VA examination in May 2010.  The Veteran stated, initially, that she suffered from forgetfulness, confusion and concentration issues.  During the testing the Veteran became easily irritated when she perceived questions to be difficult to be answered.  The Veteran stated that she had anxiety, depression, nightmares occasionally, hypervigilance, and hyperstartle response.  It was also noted that the Veteran had suicidal ideation.  The Veteran presented with poor social skills appearing shy and yet histrionic, tearful, and anxious.  Additionally the Veteran seemed to be suffering from anhedonia.  

Upon examination the Veteran exhibited a flattened and blunted affect and appeared immature and dependent.  The Veteran complained of anxiety, depression, sleep problems including nightmares and appetite problems.  The Veteran stated that she had angry spells and an inability to be happy.  There was evidence of emotional instability.  The examiner noted that the Veteran appeared to have short and long term memory issues as well as poor concentration skills, but the examiner questioned the Veteran's level of effort during tests to determine the severity of both memory and concentration.  The May 2010 examiner diagnosed the Veteran with undifferentiated somatoform disorder and anxiety disorder on Axis I and personality disorder with histrionics on Axis II.  A GAF score of 55-60 was assigned with the note that the examiner questioned the Veteran's level of effort during the testing conducted that day.  The examiner additionally noted that a symptom of the Veteran's undifferentiated somatoform disorder is exaggerated medical problems.  

The Board finds that the Veteran's overall disability picture is most consistent with a 50 percent rating for an adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology.  See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).  The October 2001 VA examination provided a diagnosis of adjustment disorder with mixed anxiety and depression.  The May 2010 VA psychiatric examination provided a diagnosis of undifferentiated somatoform disorder and anxiety disorder, not otherwise specified.  The record shows that Veteran's disability has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty in understanding complex commands; disturbances of motivation and mood; some impairment of long and short term memory; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's VA examinations show that she has episodes of anxiety and depression, a flattened affect, and a decreased ability to function.  The VA examinations note that the Veteran speaks slowly and in a low volume of voice and that she has difficulty answering complicated questions.  She is easily frustrated, with poor social skills.  The Veteran has concentration and memory problems and suffers from both anhedonia and histrionics.  As such the Board finds that the Veteran is entitled to a 50 percent disability rating for her adjustment disorder but that no greater rating is warranted.

The Veteran has not been shown to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  VA examinations show that the Veteran was married, had a 9 year-old son and that she has worked as a homemaker.  She and her husband share household chores such as laundry, dishes, and grocery shopping.  She also indicated she has a close relationship with her sister.  The Veteran has not been shown to exhibit symptoms as described for a 70 percent evaluation such as obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  See C.F.R. § 4.130, Diagnostic Code 9413 (2010).  The VA examination reports show that the Veteran has indicated no impairment in her ability to communicate; she has shown good self care and grooming; and there has been no evidence of impaired impulse control.  Although she has had episodes of anxiety and depression, she is not shown to have near-continuous panic or depression affecting her ability to function independently.  The Board notes that the Veteran has reported having suicidal ideation and has difficulty in adapting to stressful circumstances; however, the Veteran has stated that she has no intention of committing suicide and stressful situations seem only to frustrate the Veteran.  As such, the Board finds that the Veteran's disability picture more closely resembles the criteria described for a 50 percent evaluation.

Additionally, the Veteran has not been shown to exhibit symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss, to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).

The Veteran's October 2001 VA examination assessed her with GAF score of 58 for adjustment disorder, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  The Board notes that the Veteran was assigned a separate GAF score of 48 for her nonservice-connected personality disorder, mixed type.  Thus, the Veteran's more serious symptoms have been attributed to her personality disorder, and not her service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology.  Subsequently, in the May 2010 VA examination the Veteran was assessed with a GAF score of 55-60.  The examiner did not provide separate GAF scores for Axis I and Axis II diagnoses, but the examiner did note that the Veteran's most severe symptoms, including her memory loss, seemed to be the product of poor effort rather than actual indicated level of severity.  The examiner further noted that the assessment of a GAF score of 55 was giving the Veteran the benefit of the doubt.  The Board finds that the Veteran's GAF scores of 58 and 55-60 are consistent with her 50 percent disability rating with deficiencies in work and in maintaining social relationships.

Additionally, the Board acknowledges the Veteran's own statements, as well as those of her husband, that her adjustment disorder is more severely disabling.  While the Board considers the entire evidence of record when analyzing the criteria set forth in the ratings schedule, the Veteran and her husband are only competent to provide evidence regarding their experiences or observable symptomatology.  They are not competent to provide an opinion regarding the severity of her symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence in this case does not show that symptomatology associated with the Veteran's adjustment disorder more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore the currently assigned 50 percent rating is appropriate for the entire appeal period.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then her disability picture is contemplated by the rating schedule.  Id.

The Board notes that there is no probative evidence of record that the Veteran's adjustment disorder warrants a rating higher than 50 percent on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's employability due to her adjustment disorder have been contemplated in the above stated ratings under Diagnostic Code 9413.  The evidence also does not reflect that the Veteran's adjustment disorder has necessitated any frequent periods of hospitalization or caused marked interference with employment.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating higher than 50 percent for the Veteran's service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating for adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology in excess of 50 percent, is denied.


REMAND

With regard to the Veteran's claims of entitlement to an effective date earlier than September 1, 2009, for service connection for chronic lumbosacral strain, fibromyalgia with sleep disturbance, degenerative disc disease of the cervical spine, chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis, as addressed by the RO rating decision dated March 2010, the record reflects that the Veteran filed a notice of disagreement with the RO's decision in December 2010.  See 38 C.F.R. § 20.201 (2010).  In this regard, the Board notes a December 2010 letter from the Veteran's husband that is also signed by the Veteran, which states that the Veteran has been suffering from the same physical problems that were service connected in the March 2010 rating decision since her December 1986 in-service motor vehicle accident.  

The Court has now made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal as to the issues of entitlement to an effective date earlier than September 1, 2009, for service connection for chronic lumbosacral strain, fibromyalgia with sleep disturbance, degenerative disc disease of the cervical spine, chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis.  As noted in the Introduction, disposition by the Board of the claim for a TDIU prior to September 1, 2009 is deferred pending resolution of the issues as set forth above.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to an effective date earlier than September 1, 2009, for service connection for chronic lumbosacral strain, fibromyalgia with sleep disturbance, degenerative disc disease of the cervical spine, chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, these claims should not be certified to the Board.

2.  After completion of the above, and after completing any necessary development, the RO should readjudicate the issue of entitlement to a TDIU prior to September 1, 2009.  If the disposition remains unfavorable, the AMC/RO should furnish the Veteran a supplemental statement of the case and afford the applicable opportunity to respond.  The case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


